Citation Nr: 1600911	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-14 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied a rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine.  The RO in Montgomery, Alabama currently holds jurisdiction over the case.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A copy of the hearing transcript is associated with the claims folder.

In addition to the paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  Notably, a copy of the September 2014 hearing transcript is located in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks a rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine.  He last underwent VA examination in June 2010.  Since that examination, the Veteran has submitted private medical records reflecting his report of bilateral leg pain associated with his service-connected lumbar spine disability.  On this evidence, the Board finds that a current VA examination to evaluate all chronic orthopedic and neurologic manifestations of service-connected degenerative disc disease of the lumbar spine should be performed.

The Board next notes that the AOJ indicates that VA clinic records from May 2008 to May 2012 were electronically reviewed, but these records were not associated with the claims folder.  See Statement of the Case dated February 2014.  The AOJ has associated with the claims folder VA clinic records for the time period from May 2012 to February 2014.  On remand, the AOJ should associate with the claims folder records of the Veteran's VA treatment from May 2008 to May 2012, and from February 2014 to the present.

The Board finally notes that the Veteran has received some private treatment for his service-connected lumbar disc disease and, after the September 2014 hearing, provided recent treatment records.  A review of the claims folder reflects that, in May 2001, the Veteran underwent an open magnetic resonance imaging (MRI) scan of his lumbar spine due to complaint of neuritis.  The actual results from the MRI, however, are not associated with the claims folder.  On remand, the AOJ should assist the Veteran in obtaining all relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment from May 2008 to May 2012, and from February 2014 to the present.

2.  Assist the Veteran in associating with the claims folders any pertinent private treatment records, including the results from a May 2001 open MRI of the lumbar spine.  See HealthSouth treatment records received August 2003.

3.  Upon completion of the above, schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of the chronic orthopedic and neurologic manifestations of his service-connected thoracolumbar spine disability.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
      a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the lumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; and 
      
      b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss the reported bilateral lower extremity neuritis/radiculopathy symptoms.

4.  Thereafter, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

